Citation Nr: 1342868	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for arterial occlusive disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to May 1970.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which, in pertinent part, denied an increased rating in excess of 20 percent for arterial occlusive disease of the left lower extremity.

In a subsequent October 2011 statement of the case, the RO granted a 40 percent rating for arterial occlusive disease of the left lower extremity, effective November 2009, the date of the Veteran's claim for an increased rating.  Although the RO granted a higher 40 percent disability rating for arterial occlusive disease of the left lower extremity, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a November 2011 VA Form 9, the Veteran stated that he was seeing an arterial surgeon in December 2011 to determine treatment options for his arterial occlusive disease disability.  The Veteran further noted that his leg swells during the day and he has lost feeling in his foot.  On remand, efforts should be made to obtain treatment records from December 2011 from the arterial surgeon.  

Further, the Board notes that the Veteran was last afforded a VA examination in September 2011.  The Veteran's contention of loss of feeling in the left foot does not appear to have been present during the September 2011 VA examination.  As such, the Board finds that another VA examination is warranted in order to assist in determining the current level of severity for the arterial occlusive disease of the left lower extremity. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the name and address of the arterial surgeon who treated his arterial occlusive disease disability in December 2011.  After securing the necessary release, obtain those records that have not been previously secured.  To the extent there is an attempt to obtain any of these records that is unsuccessful; the claims file should contain documentation of the attempts made. The Veteran and his representative should also be informed of the negative results and be given opportunity to secure the records.

In this regard, it would be of great assistance if the Veteran himself would obtain these records (and any other records regarding the disability at issue) and submit them to the VA as soon as possible in order to expedite the claim.  He should also submit a statement that all pertinent records have been submitted.

2.  Then, schedule the Veteran for a VA examination in order to assess the current severity of his arterial occlusive disease disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the RO/AMC should review the record and readjudicate the Veteran's claim for an increased rating in excess of 40 percent for arterial occlusive disease of the left lower extremity in light of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


